DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 and 21-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2020.
Applicant's election with traverse of Group I, Species A, Sub-species AA and Sub-Species BA and claims 1-3 and 6-20 in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the grounds that claim 1 is an inventive concept and the Sakaki reference and the technical feature defines a contribution over Sasaki reference and does not anticipate claim 1.  This is not found persuasive because of the rejection below that anticipates claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the refrigerant" in line 6.  There is insufficient antecedent basis for this limitation in the claim since a refrigerant was not previously claimed.
Claims 2-3 and 6-20 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jindou et al. (US Publication No.: 2015/0027672 hereinafter “Jindou”).
With respect to claim 1, Jindou discloses a header (Fig. 3, header 70) comprising: a plurality of branch tubes (Fig. 3, tubes 31); and a header manifold (71) having a flow space that communicates with the plurality of branch tubes (space in 71) and in which gas-liquid two-phase refrigerant flows upward and is discharged into the plurality of branch tubes (Fig. 3, refrigerant flows upward from 77 into 71c and into the tubes).
The following limitation is an “if” statement and is not required by the claim limitation since the refrigerant is not required to have a pattern of annular flow “wherein if the refrigerant flowing into the header manifold forms a pattern of annular flow or chum flow, tips of the branch tubes inserted into the header manifold are configured to pass through a liquid-phase portion having a thickness T [m] and reach a gas-phase  wherein the thickness T [m] of the liquid-phase portion is defined asT = Gx( l-x)xD/(4plxUls), where G is a flow speed [kg/(m2s)] of the refrigerant, x is a quality of the refrigerant, D is an inside diameter [m] of the header manifold, pl is a liquid density [kg/m3] of the refrigerant, Uls is a reference apparent liquid speed [m/s] that is a maximum value within a range of variation in an apparent gas speed of the refrigerant flowing into the flow space of the header manifold, the reference apparent liquid speed Uls [m/s] being defined as G(l-x)/pL.”
Further, Jindou discloses that the mass performance of the heat exchanger can depend upon the flow rate, diameter, quality, enthalpy, area , density(Para 0098-0105). Therefore, the thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness can vary depending upon a desired heat exchanger performance. Therefore, since the general conditions of the claim, i.e. that the thickness, flow speed, diameter, density, were disclosed in the prior art by Jindou, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the thickness equation as claimed. 
With respect to claims 2-3, Jindou teaches the header of claim 1 as discussed above. Jindou does not teach the exact equation of a reference apparent gas speed Ugs [m/s] that is a maximum value within a range of variation in an apparent gas speed of the refrigerant flowing into the flow space of the header manifold satisfies a condition Ugs > axLx(gxD)0A'^O.bxD^O^axfgxD)0 3, where a is a void fraction of the refrigerant, L is an entrance length [m], g is a gravitational acceleration [m/s2], and D is  wherein the void fraction a of the refrigerant is defined as x/[x+(pG/pi/)x(l-x)], where x is the quality of the refrigerant, pc is a gas density [kg/m3] of the refrigerant, and pL is the liquid density [kg/m3] of the refrigerant (as per claim 2), the reference apparent gas speed Ugs [m/s] that is the maximum value within the range of variation in the apparent gas speed of the refrigerant flowing into the flow space of the header manifold satisfies a condition Ugs > 3.1/(pG°’5)x[<jxgx(pL-pG)]°'2;), where pc is the gas density [kg/m3] of the refrigerant, a is a surface tension [N/m] of the refrigerant, g is the gravitational acceleration [m/s2], and pl is the liquid density [kg/m3] of the refrigerant (as per claim 3).
Jindou does disclose that the refrigerant velocity can vary depending upon the desired performance rate requirements of the heat exchanger and diameter and refrigerant, temperature etc (Para 0097-0105). Therefore, the gas speed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the speed can vary depending upon a desired heat transfer performance. Therefore, since the general conditions of the claim, i.e. that the gas speed can vary, were disclosed in the prior art by Jindou, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to meet the gas speed equations as claimed in claims 2-3. 
With respect to claims 6-8, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses the tips of the tubes can vary in length and width within the header to have a desired cross sectional area within the header for a desired heat exchanger performance (Para 0088-0096). Therefore, the positioning of the tubes and 
With respect to claims 9-13, Jindou teaches the header of claim 1 as discussed above. Jindou does not teach the exact equation of a flow rate and quality of the refrigerant as claimed in claims 9-13. 
Jindou does disclose that the flow rate and quality of the refrigerant can vary depending upon a desired heat exchanger performance (Para 0096-105). Therefore, the flow rate and quality is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that varying the flow rate and quality can vary the desired heat exchange performance. Therefore, since the general conditions of the claim, i.e. that the flow rate and quality can change, were disclosed in the prior art by Jindou, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary 
With respect to claim 14, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses wherein the branch tubes are provided with tube-shape-converting joints each converting the tip of a corresponding one of the branch tubes inserted into the header manifold from a flat tubular shape for connection to a corresponding one of flat heat-transfer tubes included in a heat exchanger into a round tubular shape (Fig. 5, flat tubes 31 are inserted into round tubular shape header 70).
With respect to claim 15, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses the branch tubes are each obtained by extending part of the heat-transfer tube included in the heat exchanger (Figs. 3 and 5, tubes 31 extend into header 70).
With respect to claim 16, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses wherein the plurality of branch tubes each have a flat tubular shape (Para 0001).
With respect to claim 17, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses wherein, when a pitch between adjacent ones of the plurality of branch tubes is Lp and a length of a stagnation area in an upper part of the header manifold is Lt, a relationship Lt > 2xLp is established (Fig. 3, vertical length of 71c is greater than the pitch between 2 adjacent branched tubes).
With respect to claim 18, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses wherein an uppermost one of the plurality of branch tubes 
With respect to claim 19, Jindou teaches the header of claim 1 as discussed above. Jindou also discloses wherein the refrigerant employed is R32, R410A, or CO2 (Para 0097, R410A).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jindou et al. (US Publication No.: 2015/0027672 hereinafter “Jindou”) in view of Fukushima et al. (US Publication No.: 2016/0355717 hereinafter “Fukushima”).
With respect to claim 20, Jindou teaches the header of claim 1 as discussed above. Jindou does not disclose wherein the refrigerant employed is a mixture of at least two or more kinds of refrigerant having different boiling point differences that are selected from olefin-based refrigerant, HFC refrigerant, hydrocarbon refrigerant, CO2, and DME.
Fukushima teaches using a mixture of HFC refrigerant (Para 0067). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the refrigerant of Jindou with a mixture of HFC as taught by Jindou to have less influence over global warming and improve lubricity (Para 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763